DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2005/0271492 to Jackson.
Jackson ‘492 teaches limitations for a “fastener, comprising: a first clip member” – as shown in Fig 13 for example, “comprising a first base portion and two first arm portions that extend upwardly from two sides of the first base portion” – one of 250,264, “a second clip member locked with the first clip member, comprising a second base portion and two second arm portions that extend upwardly from two sides of the second base portion” – the other of members 250,264, “and at least one hook portion extending from a distal end of one of the first and second arm portions” – the bent extremity of at least one arm’s distal end or either one of the prior art members, “wherein the first and second clip members are arranged horizontally along two different directions” – as shown, “and the second base portion is positioned on the first base portion” – as shown wherein each one is positioned ‘on’ the other as broadly recited.  
As regards claim 3, reference teaches further limitation of “the first base portion comprises a first through hole formed therein, and the second base portion comprises a second through hole formed therein, wherein the second through hole at least partially overlaps with the first through hole” – as shown. 
As regards claim 4, reference teaches further limitation of “a fastening element positioned on the second base portion, wherein the fastening element comprises a screw hole exposed through the first and second through holes” – including the internal threading of 68, “or comprises a male screw portion extending through the first and second through holes, and at least one protrusion formed on an inner surface of one of the first and second arm portions and extending over a part of the fastening element to keep the fastening element within a main cavity formed by the second base portion and the first and second arm portions” – reference disclosure of hole having internal threading anticipates the broad alternatively-recited limitation.  
As regards claim 8, reference teaches further limitation of “the two first arm portions extend upwardly from two opposite sides of the first base portion, and the two second arm portions extend upwardly from two opposite sides of the second base portion” – as shown..  
As regards claim 9, reference teaches further limitation of “the first and second through holes are substantially coaxial and the first and second through holes each have a diameter, and the diameter of the first through hole is larger than the diameter of the second through hole” – as shown wherein hole 254 is larger than that within 68 
As regards claim 10, reference teaches further limitation of “the hook portion comprises at least a groove or a ridge formed on a top surface of the hook portion” – 222 is shown to define a groove where it transitions to portion at 236. 
As regards claim 11, reference teaches further limitation of “at least one of the first and second arm portions comprises an opening” – as shown with respect to 222.   




Allowable Subject Matter
Claims 2, 5-7,and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,316,513 to Dejung.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677